Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered September 12, 1983, convicting him of burglary in the second degree, possession of burglar’s tools, and resisting arrest, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to the police.
Ordered that the judgment is affirmed.
The evidence at the suppression hearing indicates that the *825defendant made two statements to the police in a noncustodial setting prior to his arrest. The remaining statements which the defendant sought to suppress were made subsequent to his arrest pursuant to a knowing and voluntary waiver of his Miranda rights. We therefore perceive no basis to disturb the determination of the hearing court.
Upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt.
We have examined the remainder of the defendant’s contentions and find them to be without merit. Brown, J. P., Niehoff, Sullivan and Harwood, JJ., concur.